Exhibit 10.1

TRANSITION AGREEMENT

This TRANSITION AGREEMENT (“Agreement”) is made and entered into by and between
MATHIAS J. BARTON, on behalf of himself, and his heirs, estate, executors,
administrators, representatives, successors and assigns (hereinafter
collectively referred to as “Executive”) and DORMAN PRODUCTS, INC., a
Pennsylvania corporation (the “Company”), on behalf of itself and its present,
past and future parent corporations, subsidiaries, affiliates, officers,
directors, agents, employees and/or any other related entity.

WHEREAS, Executive has been employed by the Company as the Chief Executive
Officer; and

WHEREAS, Executive is retiring and resigning from the Company’s employ; and

WHEREAS, the Company desires to provide certain benefits to Executive upon his
resignation in exchange for Executive’s transition assistance and a release and
waiver of claims.

Intending to be legally bound hereby and in consideration of the mutual promises
contained herein, the parties hereby agree as follows:

 

  1.

Separation

Executive hereby resigns as an officer and as an employee of the Company and as
an officer, director and from any other positions held by Executive in the
Company’s subsidiaries effective at the close of business on December 31, 2018
(hereinafter the “Separation Date”), and Executive’s employment with the Company
and its subsidiaries will terminate as of such date.

 

  2.

Consideration; Equity Treatment

(a)    In exchange for and in consideration of Executive’s promises and
obligations in this Agreement including the release of claims set forth below
and in the attached Exhibit A, provided that Executive (w) remains employed with
the Company through the Separation Date and is not terminated for Cause by the
Company under Section 5.1.5 of his employment agreement with the Company, dated
December 28, 2015 (“Employment Agreement”), (x) complies with all of his
obligations under this Agreement, (y) complies with all of his covenants and
obligations under the Employment Agreement, including without limitation, the
covenants and obligations under Section 6 (Negative Covenants of the Executive)
of the Employment Agreement, and (z) no earlier than January 1, 2019, and no
later than January 31, 2019 executes and delivers to the Company the waiver and
release in the attached Exhibit A (and does not revoke such waiver and release),
the Company will provide the following to Executive:

 

  (I)

payment of an amount equal to the annual performance-based cash award that would
have been payable to Executive under the Company’s Executive Cash Bonus Plan
with respect to fiscal 2018 (the “2018 Cash Bonus”) in the absence of
Executive’s separation, such payment to be calculated in a similar manner, paid
at the same time and in the same form as bonuses are paid to other executives
under the Company’s Executive Cash Bonus Plan with respect to fiscal 2018, but
in no event later than March 15, 2019;

 

  (II)

the performance-based restricted stock award granted to Executive on
February 12, 2016 (the “2016 Performance Award”) pursuant to the Company’s 2008
Stock Option and Stock Incentive Plan (the “2008 Plan”) will continue to vest
after the Separation Date in accordance with the provisions of such award as if
Executive had remained employed with the Company and dependent upon the extent
that the performance measures applicable to such award are satisfied as
certified by the Compensation Committee of the Board of Directors during the
first quarter of fiscal 2019, calculated in a similar manner as those of other
executives; and

 

Executive’s Initials: /s/ MJB



--------------------------------------------------------------------------------

  (III)

the Company will enter into the Consulting Services Agreement attached hereto as
Exhibit B (“Consulting Agreement”).

(b)    Notwithstanding any provisions in the 2008 Plan or the applicable award
agreements to the contrary, the Executive and the Company agree to the following
treatment of Executive’s equity awards outstanding as of the Separation Date
(other than the 2016 Performance Award which is subject to the treatment in
2(a)(II) above):

 

  (I)

All outstanding stock options held by Executive under the 2008 Plan which have
not vested as of the Separation Date will accelerate and vest immediately as of
such date. The Executive may exercise all unexercised options for a 30-day
period. All of Executive’s options will, to the extent not exercised, terminate
30 days after the Separation Date; and

 

  (II)

All performance-based restricted stock awards issued to Executive in 2017 and in
2018 shall be forfeited as of the Separation Date.

(c)    Executive agrees that he will submit all vouchers for reasonable business
expenses prior to his Separation Date or as soon thereafter as is practicable.
Executive understands and agrees that, except as provided in the Consulting
Agreement and normal and customary Dorman Board travel expenses, after his
Separation Date Executive will no longer be authorized to incur any expenses,
obligations, or liabilities on behalf of the Company.

 

  3.

Return of Company Property

Not later than the Separation Date (or earlier if requested by the Company)
Executive agrees to return to the Company all Company documents and property,
which Executive received, obtained or prepared, or helped to prepare, in
connection with Executive’s employment with the Company.

 

  4.

All Compensation Due

Executive acknowledges and agrees that the consideration in paragraph 2 above
constitutes the sole and exclusive consideration provided Executive under this
Agreement, and that Executive is not entitled to this consideration if Executive
does not sign this Agreement or if he does not execute (or revokes) Exhibit A.
Executive further acknowledges and agrees that, other than (a) base salary and
medical benefits to be provided between the date he signs this Agreement and the
Separation Date, (b) the vesting of a time-based restricted stock award which
will vest in accordance with its terms in December 2018, and (c) as required by
the terms of any qualified retirement plan, non-qualified deferred compensation
plan, or pursuant to COBRA, Executive has received all wages, bonuses,
compensation, remuneration and all other monies due Executive arising out of,
relating to, or resulting from Executive’s employment with the Company,
including but not limited to all monies due Executive under any benefit plans
established and/or maintained by the Company.

 

  5.

Proprietary Company Information

In accordance with and to supplement the Employment Agreement, Executive
acknowledges and affirms Executive’s continuing obligation to keep all
Proprietary Company Information confidential and to not disclose it to any third
party in the future. As used in this Agreement, the term “Proprietary Company
Information” includes, but is not necessarily limited to, trade secrets,
confidential information, knowledge, data, or other information of the Company
relating to products, processes, know-how, client lists, business plans,
marketing plans and strategies, pricing strategies, and technical, marketing,
business, financial, or other information which constitutes trade secret
information or information not available to competitors of the Company or
subject matter pertaining to any business of the Company or any of its clients,
licensees, or affiliates, the use or disclosure of which might reasonably be
construed to be contrary of the interests of the Company. Executive further
agrees not to use, disclose, deliver, reproduce, or in any way allow any such
trade secrets, confidential information, knowledge, data, or other

 

2

Executive’s Initials: /s/ MJB



--------------------------------------------------------------------------------

Proprietary Company Information, or any documentation relating thereto, to be
delivered to or used by any third parties without specific direction or consent
of a duly authorized representative of the Company. Nothing herein or in any
other agreement between the Company and the Executive is intended or shall be
construed to limit Executive’s ability to communicate with any governmental
agency or otherwise participate in any investigation or proceeding that may be
conducted by any government agency.

 

  6.

Non-Disparagement

Executive further agrees that he will not in any way disparage or make negative,
disparaging, or derogatory comments or statements, whether written or unwritten,
about the Company, its employees, officers, directors, or shareholders, or its
reputation or services. The Company agrees that it’s directors and officers will
not in any way disparage or make negative, disparaging, or derogatory comments
or statements, whether written or unwritten, about the Executive or his
reputation or services. Nothing in this paragraph (or otherwise in this
Agreement) is intended or shall be construed to suggest or imply that Executive
or the Company cannot provide truthful information in response to a government
investigation, a court and/or administrative agency-issued subpoena, or other
valid legal process.

 

  7.

Re-Employment

Executive understands, acknowledges, and agrees that the Company has no
obligation whatsoever to reinstate, recall, reemploy, or rehire Executive to any
position with the Company and that Executive agrees not to seek reinstatement,
recall, re-employment, or rehire with the Company. Executive acknowledges and
agrees that any actions taken pursuant to this provision cannot be used to, and
shall not, establish the existence of or constitute any retaliation by Company
or its agents.

 

  8.

Older Workers Benefit Protection Act

The Company and Executive intend for this Agreement to comply with the Older
Workers’ Benefit Protection Action of 1990 (29 U.S.C. Section 626), as amended.
Accordingly, Executive acknowledges and represents as follows:

(a)    Executive waives any rights or claims he may have, including but not
limited to those under the United States Age Discrimination in Employment Act
(“ADEA”), knowingly and voluntarily and in exchange for the consideration of
value to which Executive would not otherwise have been entitled, as set forth in
this Agreement.

(b)    Executive has been advised by the Company to consult an attorney before
Executive signs this Agreement.

(c)    Executive has been given a period of at least twenty-one (21) days within
which to consider this Agreement. Executive understands and acknowledges that,
at his option alone, this Agreement may be executed prior to the expiration of
the twenty-one (21) day period.

(d)    Executive has been informed by the Company that Executive may revoke this
Agreement during a period of seven (7) days after signing it by providing
written notice of such revocation to Dorman Products, Inc. – Attention: Vice
President, Human Resources, 3400 East Walnut Street, Colmar, PA 18915, which is
received prior to the end of the seven (7) day period and that the Agreement
shall not become effective or enforceable until the revocation period has
expired without Executive having exercised this right of revocation.

(e)    Executive has carefully read and fully understands all provisions of this
Agreement, which includes a full release and waiver by Executive of any and all
claims.

(f)    Executive has signed this Agreement knowingly and voluntarily and
understands that Executive is not waiving or releasing any claims that may arise
after the date this Agreement is executed.

 

3

Executive’s Initials: /s/ MJB



--------------------------------------------------------------------------------

  9.

Duty of Cooperation

Executive agrees to make himself reasonably available to and cooperate with the
Company and its attorneys with respect to any business issues or legal
proceedings that the Company believes, in its sole discretion, may be in any way
related to his employment with the Company or to matters in which he was
involved or has knowledge. Such cooperation encompasses Executive’s assistance
with matters preliminary to the instigation of any legal proceedings and
assistance during and throughout any litigation, administrative, or legal
proceeding, including, but not limited to, participating in any fact-finding
efforts or investigation, speaking with the Company’s attorneys, testifying in
depositions, testifying at hearings or at trial, and assisting with any
post-litigation matter or appeal. Nothing in this Paragraph should be construed
as suggesting or implying in any way that Executive should testify untruthfully.
The Company shall make reasonable efforts to minimize disruption of the
Executive’s other business activities. The Company will reimburse Executive for
the reasonable expenses, if any, for travel, or other direct costs (including,
without limitation, pre-approved legal fees, such approval not to be
unreasonably withheld or delayed) incurred by Executive associated with that
cooperation.

 

  10.

Governing Law

The construction, interpretation, and performance of this Agreement shall be
governed by the laws of the Commonwealth of Pennsylvania, without regard to its
conflict of laws rules.

 

  11.

Successors and Assigns; Third Party Beneficiaries

This Agreement, and all portions hereof, shall inure to the benefit of and be
binding upon Executive and Executive’s heirs, administrators, representatives,
executors, successors, beneficiaries, and assigns (only as agreed to by
Company), and shall also inure to the benefit of the Company’s successors and
assigns. The Releasees are intended third party beneficiaries of this Agreement.

 

  12.

Non-Admission of Liability; Complete Defense to All Claims

The execution of this Agreement shall not be deemed an admission of, or imply
any, liability or wrongdoing on behalf of the Company or any other Releasees.
Executive acknowledges and agrees that this Agreement may be pleaded as a full
and complete defense to, and may be used as the basis for an injunction or bar
against, any action, suit, or other proceeding which Executive may institute,
prosecute, or maintain with respect to any matter, occurrence, or thing covered
by this Agreement.

 

  13.

Tax Treatment – Section 409A

The parties intend that all payments and benefits made under this Agreement are
exempt from, or compliant with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, including regulations and other guidance
thereunder and any state law of similar effect (collectively, “Section 409A”).
The intent is that none of these payments or benefits will be subject to the
adverse tax penalties imposed under Section 409A, and any ambiguities in this
Agreement will be interpreted to be so exempt or to so comply. Executive
understands that in no event will the Company reimburse the Executive for any
taxes or other penalties that may be imposed on Executive as a result of
Section 409A. Each payment in a series of payments to be made under this
Agreement is deemed to be a separate payment for purposes of Section 409A.

 

  14.

Captions

Captions and headings of the sections and paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.

 

4

Executive’s Initials: /s/ MJB



--------------------------------------------------------------------------------

  15.

Counterparts

This Agreement may be executed in any number of counterparts with the same
effect as if all the signatures on such counterparts appeared on one document,
and each such counterpart shall be deemed to be an original. Delivery of a
facsimile or electronic copy of an executed counterpart shall be as effective as
a delivery of a manually executed counterpart of this Agreement.

 

  16.

Severability/No Modification/Entire Agreement

This Agreement, along with the Employment Agreement (which is incorporated
herein) and the Consulting Agreement (which is incorporated herein), constitutes
the entire agreement between the parties and fully supersedes any and all prior
agreements or understandings pertaining to the subject matter thereof. No other
promises or agreements exist that are not contained herein. In the event that
any provision(s), or portion(s) thereof, of this Agreement, is determined to be
illegal, unenforceable, or prohibited by applicable law, the remainder of this
Agreement shall not be affected thereby and each remaining portion shall
continue to be valid, effective and enforceable to the fullest extent permitted
by applicable law. This Agreement may be modified or amended only in a writing
signed by both parties.

[Signature Page Follows]

 

5

Executive’s Initials: /s/ MJB



--------------------------------------------------------------------------------

In witness whereof, the parties have duly executed this Agreement as of the
respective dates below set forth.

 

/s/ Mathias J. Barton

   

Michael P. Ginnetti

Mathias J. Barton     Witness    

/s/ Michael P. Ginnetti

    Print Witness Name

10/25/2018

   

10/25/18

Date     Date DORMAN PRODUCTS, INC.     By:  

/s/ Thomas J. Knoblauch

   

10/25/18

  Name:   Thomas J. Knoblauch              Date   Title:  

Asst. Secretary

SVP General Counsel

   

[SIGNATURE PAGE TO TRANSITION AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE OF ALL CLAIMS

In accordance with the Transition Agreement entered into by and between DORMAN
PRODUCTS, INC., a Pennsylvania Corporation (the “Company”), and MATHIAS J.
BARTON, on behalf of himself, and his heirs, estate, executors, administrators,
representatives, successors and assigns (hereinafter collectively referred to as
“Executive”) dated as of October 25, 2018 (the “Agreement”), and in
consideration of the payments to be made and benefits to be provided by the
Company to Executive thereunder:

(a)    Executive fully, finally, and forever waives and releases any and all
claims that Executive has or may have against the Company, its past, present,
and future parents, subsidiaries, affiliates, related companies, successors,
assigns, shareholders, officers, directors, agents, representatives, employees
and insurers, and all persons acting by, through, under or in concert with them,
or any of them (collectively, the “Releasees”), based on any claim or cause of
action arising at any time prior to and including the date that Executive signs
this waiver and release (Exhibit A).

(b)    Executive represents, warrants and covenants that Executive has not filed
any complaints, charges or lawsuits against any Releasees. Executive agrees
further that Executive will terminate with prejudice any and all pending legal
actions, complaints, suits or charges that Executive has made or instituted
against any and all Releasees based on any claim, matter or thing arising at any
time prior to and including the date Executive signs this waiver and release
(Exhibit A).

(c)    Executive, on behalf of Executive and his heirs, executors, estate,
administrators and assigns, hereby unconditionally and generally releases and
discharges Releasees, and each and every one of them, of and from all actions,
causes of action in law or equity, claims, suits, debts, liens, contracts,
agreements, promises, liability, damages, loss or expense, and demands of any
nature whatsoever, known or unknown, foreseen or unforeseen, fixed or contingent
(hereinafter, collectively, “Claims”), which Executive has or may have against
Releasees, and/or any of them, arising at any time prior to and including the
date Executive signs this waiver and release (Exhibit A); further including,
without limitation, any and all Claims which relate directly or indirectly to
Executive’s employment with the Company and Executive’s separation from that
employment; and further including, without limitation, Claims related to salary,
bonuses, commissions, stock, stock options, or any other ownership or equity
interest in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and further including, without
limitation, Claims, whether statutory, at common law or otherwise, for wrongful
termination of employment, retaliation (including whistleblower Claims), breach
of contract, detrimental reliance, promissory estoppel, infliction of emotional
distress, defamation, fraud, breach of covenant of good faith and fair dealing,
misrepresentation or any other tort, and Claims under the laws of the United
States, the Commonwealth of Pennsylvania, or any other state; and further
including, without limitation, Claims under the Family and Medical Leave Act,
Employee Retirement Income Security Act, the Racketeer Influence and Corrupt
Organizations Act, the Worker Adjustment and Retraining Notification Act, the
Sarbanes-Oxley Act, or qui tam claims under the False Claims Act, or Claims for
discrimination based upon sex, race, age, national origin, religion, handicap,
disability, or other protected status, or for retaliation, including, without
limitation, Claims based on Title VII of the United States Civil Rights Act of
1964, Section 1981 of U.S.C. Title 42, the Equal Pay Act, the United States
Americans with Disabilities Act, the Genetic Information Nondiscrimination Act,
the United States Age Discrimination in Employment Act, the Pennsylvania Human
Relations Act; and any Claims under any other law, local, state or federal,
pertaining to employment or the relationship between employer and employee;
provided, however, that this release and waiver of Claims shall not apply to any
rights or Claims that are not waivable as a matter of law.

(d)    Executive represents, warrants and covenants that Executive has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person or entity, any Claims against any Releasee or any portion thereof or
interest therein.

 

   A-1    Executive’s Initials: _____



--------------------------------------------------------------------------------

(e)    Executive waives any right to become, and promises not to become, a
member of any class or collective action proceeding or case against the Company
or any Releasee based on any Claim that arises prior to the date Executive signs
this waiver and release (Exhibit A).

(f)    This waiver and release of Claims shall not apply to Executive’s Claims
for workers’ compensation or unemployment compensation benefits or to any legal
action seeking to challenge the validity of, or to enforce, this waiver and
release (Exhibit A).

(g)    Executive understands and agrees that nothing in this waiver and release
(Exhibit A) is intended to, or shall, interfere with or affect Executive’s right
to participate or cooperate in any federal, state, or local administrative or
government agency (such as the Equal Employment Opportunity Commission,
Securities and Exchange Commission, Department of Labor or National Labor
Relations Board) proceeding or investigation or to file a charge or claim with
such an agency. Executive agrees that Executive waives, and shall not be
entitled to any recovery, relief, or monetary award in connection with any such
charge, claim, or proceeding, regardless of who filed or initiated the charge,
claim, or proceeding (including, without limitation, any charge, claim, or
proceeding filed or initiated by a government agency or other third party),
except to the extent, if any, that such waiver is prohibited by law.
Notwithstanding the foregoing, this waiver and release does not limit
Executive’s right to receive an award for information provided to the Securities
and Exchange Commission.

Older Workers Benefit Protection Act

The Company and Executive intend for this waiver and release (Exhibit A) to
comply with the Older Workers’ Benefit Protection Action of 1990 (29 U.S.C.
Section 626), as amended. Accordingly, Executive acknowledges and represents as
follows:

(a)    Executive waives any rights or Claims he may have, including but not
limited to those under the United States Age Discrimination in Employment Act
(“ADEA”), knowingly and voluntarily and in exchange for the consideration of
value to which Executive would not otherwise have been entitled, as set forth in
the Agreement.

(b)    Executive has been advised by the Company to consult an attorney before
Executive signs this waiver and release (Exhibit A).

(c)    Executive has been given a period of at least twenty-one (21) days within
which to consider this waiver and release (Exhibit A). Executive understands and
acknowledges that, at his option alone, this waiver and release (Exhibit A) may
be executed prior to the expiration of the twenty-one (21) day period.

(d)    Executive has been informed by the Company that Executive may revoke this
waiver and release (Exhibit A) during a period of seven (7) days after signing
it by providing written notice of such revocation to Dorman Products, Inc. –
Attention: Vice President, Human Resources, 3400 East Walnut Street, Colmar, PA
18915, which is received prior to the end of the seven (7) day period and that
the waiver and release (Exhibit A) shall not become effective or enforceable
until the revocation period has expired without Executive having exercised this
right of revocation.

(e)    Executive has carefully read and fully understands all provisions of this
waiver and release (Exhibit A), which includes a full release and waiver by
Executive of any and all claims.

(f)    Executive has signed this waiver and release (Exhibit A) knowingly and
voluntarily and understands that Executive is not waiving or releasing any
Claims that may arise after the date this waiver and release (Exhibit A) is
executed.

Any undefined terms used herein shall have the meaning set forth in the
Agreement.

[Signature Page Follows]

 

   A-2    Executive’s Initials: _____



--------------------------------------------------------------------------------

 

   

 

Mathias J. Barton     Witness    

 

    Print Witness Name

 

   

 

Date     Date

[SIGNATURE PAGE TO EXHIBIT A – WAIVER AND RELEASE OF ALL CLAIMS]



--------------------------------------------------------------------------------

EXHIBIT B

CONSULTING SERVICES AGREEMENT

This CONSULTING SERVICES AGREEMENT (the “Agreement”) is made this     day of
        , 2019 by and between DORMAN PRODUCTS, INC., a Pennsylvania corporation,
for itself and on behalf of its subsidiaries and affiliates (the “Company”), and
MATHIAS J. BARTON (“Consultant”).

WHEREAS, the Consultant has resigned as an officer and as an employee of the
Company and as an officer, director and from any other positions held by
Executive in the Company’s subsidiaries effective at the close of business on
December 31, 2018;

WHEREAS, the Company desires to retain Consultant to provide consulting services
as described herein through December 31, 2019 or the earlier termination of this
Agreement, in order to retain Consultant’s experience and expertise with respect
to the Company and to provide an orderly transition; and

WHEREAS, Consultant is willing to perform such consulting services.

NOW THEREFORE, the parties agree as follows:

 

1.

Term. The term of this Agreement (“Term”) shall be for the period beginning on
January 1, 2019 (“Effective Date”) and ending on December 31, 2019, unless
terminated earlier by either party pursuant to Section 8 of this Agreement.

 

2.

Services.

a.    During the Term of the Agreement, Consultant agrees to provide such
advisory and transition services for the Company (the “Services”) as may be
reasonably requested by the Board or the President and Chief Executive Officer
of the Company (“CEO”) subject to the terms and conditions of this Agreement.
Consultant shall at all times perform the Services in good faith and to the best
of his ability.

b.     The Company and Consultant agree that the Services will be at a level
that does not exceed 20% of the average level of services provided by Consultant
as an employee of the Company over the 36-month period preceding his termination
of employment, so that, for purposes of section 409A of the Internal Revenue
Code, Consultant will have undergone a “separation from service” within the
meaning of section 409A upon Consultant’s termination of employment with the
Company on December 31, 2018.

 

3.

Independent Contractor. Consultant is performing the Services pursuant to this
Agreement as an independent contractor and not as an employee, agent, partner of
or joint venturer with the Company. Consultant will not have authority to bind
or obligate the Company in any manner. The sole interest of the Company is to
assure that the Services will be provided in a competent, efficient, and
satisfactory manner. Consultant will be solely responsible for the payment of
all taxes imposed on any compensation payable in respect of the Services and
shall indemnify and hold harmless the Company for Consultant’s failure to timely
remit such taxes to the appropriate taxing authorities. Consultant shall not be
entitled to participate in or receive any benefit or right as a Company employee
under any Company employee benefit or compensation plan by reason of
Consultant’s Services pursuant to this Agreement. If for any reason Consultant’s
status is re-characterized by a third party to constitute employee status,
Consultant shall not be eligible to participate in or receive any benefit or
right as a Company employee under any benefit or compensation plan of the
Company with respect to the Services.

 

4.

Compensation and Expenses. As compensation in full for the Services provided by
Consultant during the Term of this Agreement, the Company shall pay Consultant
at the fixed rate of $50,000 per quarter (pro-rated for any partial quarter of
service) payable on the last business day of each quarter (the “Consulting
Consideration”). In addition, the Company shall reimburse Consultant for
reasonably incurred business expenses in accordance with the Company’s expense
reimbursement policy in effect from time to time. Obligations to pay fees and
expense reimbursements incurred prior to the date of termination of this
Agreement will survive termination of this Agreement.

 

B-1



--------------------------------------------------------------------------------

5.

Developments. The Consultant acknowledges that all developments, including,
without limitation, inventions, patentable or otherwise, trade secrets,
discoveries, improvements, ideas, writings and works for hire that relate to the
business of the Company and its subsidiaries and affiliates (collectively, the
“Company Group”) or that were developed or conceived using Company Group
resources or that otherwise result from the Services and that alone or jointly
with others the Consultant may conceive, make, develop or acquire during the
Term (collectively, the “Developments”), are and shall remain the sole and
exclusive property of the Company Group; and the Consultant hereby assigns to
the Company Group all of his right, title and interest in all such Developments.
The Consultant shall promptly and fully disclose all future Developments to the
Board, and, at any time upon request and at the expense of the Company, shall
execute, acknowledge and deliver to the Company Group all instruments that the
Company Group shall prepare, give evidence, and take all other actions that are
necessary or desirable in the reasonable opinion of the Company’s counsel, to
enable the Company Group to file and prosecute applications for and to acquire,
maintain and enforce all letters patent, trademark registrations or copyrights
covering the Developments in all countries in which the same are deemed
necessary.

 

6.

Enforcement. Consultant acknowledges and agrees that if he breaches any of his
obligations under Section 5 of this Agreement (a “Default”), each Default shall
cause immediate and irreparable harm to the Company in a manner which cannot be
adequately compensated in monetary damages. As a result, the Company, and, to
the extent appropriate, any other member of the Company Group shall be entitled,
in addition to and not in lieu of any and all other remedies, to seek immediate
injunctive relief to restrain any Default by Consultant or others acting in
concert with Consultant. The prevailing party in any action to enforce this
Agreement shall be entitled to reimbursement of all of its costs, expenses, and
reasonable attorneys’ fees incurred in any enforcement proceeding in which he or
it prevails in whole or in part.

 

7.

Compliance with Law & Policies. Consultant agrees to comply with all laws
applicable to provision of the Services, including the payment of taxes and
similar obligations. Consultant further agrees to abide by the Company’s “Values
and Standards of Business Conduct” or other written policies of the Company with
respect to the provision of the Services.

 

8.

Termination. Either party may terminate this Agreement immediately upon the
occurrence of any of the following: (i) the other party breaches any provision
of this Agreement and, after receiving written notice of the breach, fails to
correct the breach within ten days of receipt of such notice; or (ii) Consultant
dies, becomes disabled or otherwise becomes incapable of performing the
Services.

 

9.

Return of Company Property. Promptly upon termination of this Agreement, and
earlier if requested by the Company at any time, Consultant agrees to return to
the Company all Company documents and property, which Consultant received,
obtained or prepared, or helped to prepare, in connection with the Services.
Consultant shall not remove any Company property from the Company’s premises
without written authorization from the Company.

 

10.

Cooperation. In connection with any and all claims, disputes, negotiations,
investigations, lawsuits or administrative proceedings involving the Company,
Consultant agrees to make himself available, upon reasonable notice from the
Company and without the necessity of subpoena, to provide information or
documents, provide declarations or statements to the Company, meet with
attorneys or other representatives of the Company, prepare for and give
depositions or testimony, and/or otherwise cooperate in the investigation,
defense or prosecution of any or all such matters. Nothing in this Paragraph
should be construed as suggesting or implying in any way that Consultant should
testify untruthfully. The Company shall make reasonable efforts to minimize
disruption of the Consultant’s other business activities. The Company will
reimburse Consultant for the reasonable expenses, if any, for travel, or other
direct costs (including, without limitation, pre-approved legal fees, such
approval not to be unreasonably withheld or delayed) incurred by Consultant
associated with that cooperation.

 

11.

Consultant’s Warranty. Consultant warrants that his performance of the Services
and other obligations under this Agreement will not violate any existing
contractual and/or legal obligations and that he will not enter into any other
agreement that is in conflict with Consultant’s obligations under this
Agreement. Consultant also warrants that he will not have nor enter into a
conflict of interest between the interests of Company and that of a third party
or Consultant as a result of the execution of this Agreement and the performance
of the obligations herein.

 

B-2



--------------------------------------------------------------------------------

12.

General.

 

  (a)

This Agreement, along with the Transition Agreement (which is incorporated
herein), constitutes the entire agreement between the parties and fully
supersedes any and all prior agreements or understandings pertaining to the
subject matter thereof.

 

  (b)

The construction, interpretation, and performance of this Agreement shall be
governed by the laws of the Commonwealth of Pennsylvania, without regard to its
conflict of laws rules.

 

  (c)

This Agreement may be modified or amended only in a writing signed by both
parties.

 

  (d)

All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Consultant hereunder are
of a personal nature and shall not be assignable or delegable in whole or in
part by Consultant.

 

  (e)

In the event that any provision(s), or portion(s) thereof, of this Agreement, is
determined to be illegal, unenforceable, or prohibited by applicable law, the
remainder of this Agreement shall not be affected thereby and each remaining
portion shall continue to be valid, effective and enforceable to the fullest
extent permitted by applicable law.

 

  (f)

Captions and headings of the sections and paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.

 

  (g)

This Agreement may be executed in any number of counterparts with the same
effect as if all the signatures on such counterparts appeared on one document,
and each such counterpart shall be deemed to be an original. Delivery of a
facsimile or electronic copy of an executed counterpart shall be as effective as
a delivery of a manually executed counterpart of this Agreement.

 

  (h)

The representations and agreements set forth in Sections 5 and 6 and 10 through
12 of this Agreement shall survive the termination of this Agreement.

[Signature Page Follows]

 

B-3



--------------------------------------------------------------------------------

In witness whereof, the parties have duly executed this Agreement as of the
respective dates below set forth.

 

 

 

   

 

Mathias J. Barton     Witness    

 

      Print Witness Name

 

   

 

Date     Date DORMAN PRODUCTS, INC.     By:  

 

                        

 

          Name:     Date           Title:    

[SIGNATURE PAGE TO CONSULTING SERVICES AGREEMENT]